IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-85,834-01 & -02 & -03 & -04


           EX PARTE DARRIAN DE’ANTHONY DAVIS-SANDERS, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. CR-12-24273-A & CR-12-24274-A & CR-12-24275-A & CR-12-24276-A
         IN THE 336TH DISTRICT COURT FROM FANNIN COUNTY


       Per curiam. ALCALA , J., CONCURS.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of delivery of less than one gram of cocaine within a school zone and sentenced to ten years’

imprisonment in each count. Applicant was also convicted of possession with intent to deliver four

or more grams, but less than 200 grams, of cocaine within a school zone and sentenced to sixty

years’ imprisonment. The Sixth Court of Appeals affirmed his convictions. Davis-Sanders v. State,

Nos. 06-14-00186-CR & 06-14-00187-CR & 06-14-00188-CR & 06-14-00189-CR (Tex.

App.—Texarkana Aug. 4, 2015)(not designated for publication).
                                                                                                      2

       Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because counsel failed to file a motion to suppress the illegally obtained evidence.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: November 2, 2016
Do not publish